DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/13/2022 has been entered.  Claims 1-18 are pending.  Claim 22 has been added.

Specification
The disclosure is objected to because of the following informalities: where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.  See MPEP § 608.02 (V).  On P14/L16, “graphic 1” should be replaced with “figure”.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  on line 3, the quotes should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589).
	Regarding claims 1, 3-4, 6, and 22, Raynolds discloses a vinyl polymer is in the form of a dispersion (C6/L34-44).  Water is a preferred solvent (C7/L62-67).  The vinyl polymer contains component (b) which includes component (i) which is preferably an , ethylenically unsaturated monomer which contains no hydroxyl groups, present in an amount of from 75.0 to 98.0 wt%, based on the total amount of copolymerizable monomers.  The , ethylenically unsaturated monomer includes C1-C18 alkyl (meth)acrylates such as, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, isopropyl (meth)acrylate, butyl (meth)acrylate, isobutyl (meth)acrylate, hexyl (meth)acrylate, isooctyl (meth)acrylate, isodecyl (meth)acrylate, or lauryl (meth)acrylate, a) of the instant claims (C3/L53-C4/L10).  Component (b) may contain an additional copolymerizable monomer in an amount of up to 20 wt%, based on the total amount of monomers of monomers such as 2-acrylamido-2-methyl-1-propanesulfonic acid as well as sodium or potassium salts thereof, b) of the instant claims (C4/L47-60).  Sulfonic acid groups are anionic groups derived from strong acids with pKa < 3 as per the teaching of the original specification (P4/L7-23).  Component (a) contains at least one first copolymerizable -ethylenically unsaturated monomer containing at least one hydroxyl group, such as 2-hydroxyethyl(meth)acrylate, 4-hydroxybutyl (meth)acrylate, or hydroxypropyl (meth)acrylate, c) of the instant claims.  Component (a) is present in an amount of from 2.0 to 25.0 wt%, based on the total amount of copolymerizable monomers (C3/L32-46).  Although Raynolds does not explicitly disclose the anionic groups as defined in b) in an amount of at least 0.05 me/g (as calculated) with respect to the polymer and hydroxyl groups as defined in c) in an amount of at least 0.1 meq/g, (as calculated) with respect to the polymer, with the increasing amount of the hydroxyl containing monomer and the sulfonic acid monomer, it would be expected that the meq/g would overlap the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 7, monomer e) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses vinyl acetate may be added as component (b) (C4/L47-60).  
	Regarding claim 8, monomer f) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses a wet adhesion monomer such as N-(2-methacryloxy-ethyl) ethylene urea may be added (C5/L53-60).  
	Regarding claim 9, multifunctional monomer g) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses component (b) may contain a crosslinkable monomer such as trimethylolpropane tri(meth)acrylate or divinyl benzene (C4/L61-C5/L3).
	Regarding claim 10, monomer e) and monomer f) are optional.  Therefore, the claimed limitations are met.  Howe Raynolds discloses styrene and acrylonitrile may be present (C4/L20-34, C4/L41-46).
Regarding claims 11 and 12,  Raynolds discloses the “one-package “system is storage stable over prolonged periods of time, up to about one year (C8/L12-18).  As shown in Example 3, the pH of the latex is 2.8.  Raynolds also discloses combinations of water and other solvents may be used (C7/L62-67).  
However, Raynolds does not explicitly disclose the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 13,  the initiator b2) being selected from ammonium persulfate, sodium persulfate and potassium persulfate is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses emulsion initiators include sodium, potassium or ammonium persulfate (C5/L25-40).
Regarding claim 14, Raynolds discloses the particle size of the polymer is from 50 to 600 nm which is within the claimed range (C6/L34-44).
Regarding claim 15, Raynolds discloses a crosslinker (C6/L45-62).  Raynolds discloses the polymers are binders (C1/L5-12).
Regarding claim 16, Raynolds discloses the crosslinker includes formaldehyde-melamine resin (C6/L46-62).
Regarding claim 18, although the limitation “suitable for textiles or non-woven treatment” is intended use, Raynolds discloses the polymers are useful as binders in backcoating textile or non-woven fabrics (C1/L5-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 1 above in view of Jahns (US 2010/0255321 A1).
Regarding claim 2, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses component (b) may contain (meth)acrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid (C4/L47-60).  Raynolds discloses the non-woven substrates include glass (C10/L10-15).
	However, Raynolds does not disclose when the sulfonic monomer and carboxyl monomer are both present, the monomer d) is present in a weight content with respect to the polymer of 0.05% to 6%.  Jahns teaches 0.1 wt% to 5 wt% of monomer II which comprises, copolymerized in free-radically polymerized form, at least two COOX groups (where X=H, metal) and includes itaconic acid, aconitic acid, or mesaconic acid (carboxy-functional ethylenically unsaturated monomer)[0026, 0036, 0038].   The coatings are useful for glass [0021].  Raynolds and Jahns are analogous art concerned with the same field of endeavor, namely aqueous binder and coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the carboxy monomers with at least two COOX groups in the gradient fashion as per the teachings of Jahns, and the motivation to do so would have been as Jahns suggests improved binders and coatings [0029].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 1 above in view of Oka (JP 62104802 A, See machine translation for citation).
Regarding claim 5, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses surfactants such as alkyl sulfate, polyoxylated fatty alcohol, polyethyloxylated fatty acid (C5/L11-24).  
	However, Raynolds does not disclose at least one anionic and/or nonionic polymerizable surfactant.  Oka teaches a reactive emulsifier of the formula:

    PNG
    media_image1.png
    167
    550
    media_image1.png
    Greyscale

wherein X=(AO)m-H (A=2-4C alkylene and n = 0-100; R1 includes hydrogen atom and R2 includes 8-24 hydrocarbon group)(Abstract, claim 1).  The amount of the reactive emulsifier is from 0.1 to 20 wt% (page 6).  Oka is concerned with emulsion polymerization (Abstract).  Raynolds and Oka are analogous art concerned with similar technical difficulty, namely emulsion polymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add and adjust the amount of the reactive emulsifier per the teachings of Oka, and the motivation to do so would have been as Oka suggests improved physical properties of the film (page 5).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 15 above in view of Goldstein (US 6,426,121 B1).
Regarding claim 17, Raynolds discloses the binder composition as shown above in claim 15.  Raynolds discloses a crosslinker (P6/L45-62).  
	However, Raynolds does not disclose the crosslinking agent is reacting with the carboxyl group brought by comonomer d) and the crosslinking agent is selected from polyaziridines and polycarbodimmides.  Goldstein teaches polymeric binders comprising hydroxyl and carboxyl groups are capable of reacting with two multifunctional reactants polyaldehydes and polyaziridines (Abstract, C5/L23-44).  Goldstein is concerned with crosslinking systems for emulsion polymers used in nonwoven articles (C1/L7-18).  Raynolds and Goldstein are analogous art concerned with the same field of endeavor, namely emulsion polymers used for nonwoven articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyaziridine as per the teachings of Goldstein, and the motivation to do so would have been as Goldstein suggests an improved crosslinking system that is capable of reaching full cure under ambient conditions (C2/L23-31, 42-52).  

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the claimed invention is directed to certain polymeric aqueous dispersions, which are stable for long laps of time, when dissolved in high amount of organic solvents and eventually acidified at a very low pH (page 8) is not persuasive.  Raynolds discloses the one-package system is storage stable at ambient temperatures over prolonged periods of time.  At elevated temperatures, the polymer compositions are stable for up to four weeds (C8/L1-18).   In regards to the being dissolved in high amount of organic solvents and eventually acidified at very low pH, this is not currently claimed.  However, as shown in Example  3, the pH of the composition is 2.8 which is acidic.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B) Applicant’s argument that the exemplified polymer dispersion of Raynolds contain less than 0.05 meq of sulfate groups per gram of polymer (page 9) is not persuasive.  As shown by Applicant the meq/g of sulfate for Ex. 3 is 0.04668534 (which rounds to 0.05 me/q).  Alternatively, the value is so close to the claimed range similar properties would be expected. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I).   Furthermore, as shown by Applicant, the amount of the sulfate present in the polymer for Ex. 3 is 0.55555556 wt%.  The initiator may be increase to 1.5 wt% (C5/L25-40).  Additionally, sulfonic monomers may be added (C4/L47-60).  Therefore, the amount of the sulfate may be increased to overlap the claimed range.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
	C) Applicant’s allegation of unexpected results (page 10) is not persuasive.  The limited examples do not meet the scope of the claims wherein monomer (a) has a broader selected of (meth)acrylic ester of a C1-C12 alcohol which alcohol is linear (C1-C12) or branched (C4-C12), without any other functional group than (meth)acrylate, b) can result from a monomer or initiator, and c) is at least one hydroxy-functional vinylic, allylic or (meth)acrylic monomer.  The evidence is not commensurate in scope with the claims.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).
	D) Applicant’s argument that Raynolds does not include an acid functional monomer (page 11) is not persuasive.  See B) above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767